          Case 1:20-cr-00168-NONE-SKO Document 46 Filed 04/22/21 Page 1 of 2


 1   DANIEL A. BACON 065099
     LAW OFFICES OF DANIEL A. BACON
 2   2445 Capitol Street, Suite 160A
     Fresno, California 93721
 3   Telephone: (559) 412-4420
 4   Attorney for TODD MUMMA
 5

 6                                 UNITED STATES DISTRICT COURT
 7                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                    )      Case No. 1:20-cr-00168-NONE-SKO
10                                                )
                                    Plaintiff,    )      STIPULATION AND ORDER
11                                                )
                             vs.                  )
12                                                )
     TODD MUMMA,                                  )
13                                                )
                             Defendant.           )
14   __________________________________           )
15
            It is hereby stipulated by and between the parties, namely defendant Todd Mumma
16
     through his attorney, Daniel A. Bacon, and plaintiff United States of America, through Assistant
17
     U.S. Attorney David Gappa, that the Pretrial Release Order, Paragraphs 7(w) and 7(x), be
18
     amended to authorize the following:
19
            The defendant will be allowed to leave his residence on Wednesday, April 28, 2021 at
20
     9:30 AM for the express purpose of traveling to his business, Select Business Systems, in order
21
     to meet with a new sales manager. He will be allowed to remain at his office through 12:30 PM
22
     and will be under the supervision of third-party custodian John Christino, who will verify that the
23
     defendant will not have access to any computer or the internet.
24
            This stipulation and proposed order has been forwarded to Pretrial Services Officer Ali
25
     Magain, and she approves of same.
26
            Executed this 20th day of April, 2021, at Fresno, California.
27
                                            /s/ Daniel A. Bacon
28                                          DANIEL A. BACON, Attorney for TODD MUMMA

     STIPULATION AND ORDER
          Case 1:20-cr-00168-NONE-SKO Document 46 Filed 04/22/21 Page 2 of 2



 1          Executed this 20th day of April 2021, at Fresno, California.
 2
                                                 /s/ David Gappa
 3                                               DAVID GAPPA
                                                 Assistant United States Attorney
 4

 5                                               ORDER
 6          Based upon the stipulation of the parties, and good cause appearing therefor,

 7          IT IS APPROVED AND SO ORDERED.

 8
                   IT IS SO ORDERED.
 9

10                 Dated:     April 22, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER                                                       2
